On motion of A. H. Lawrence for the relator, and upon reading of the said petition and accompanying documents, it is this 28th day of May, 1851!, ordered by the said circuit court, that said James Guthrie, secretary of the treasury of the United .States, show cause on the 1st Monday of July. 1853,. why said writ of mandamus should not issue. as prayed by said memorialist, and that a copy of this order be served on the said James Guthrie, secretary of the treasury as aforesaid.
Answer to the petition:
“Treasury Department. Comptroller's Office, Dec. 8, 1853. In the matter of the claim of Aaron Goodrich, Esq., for his salary as judge of the territory of Minnesota. This ease comes before me as comptroller of the treasury, on an appeal from the decision of the first auditor. 1 find the following facts exist, to wit: Aaron Goodrich. Esq., presented the following account to the first auditor for settlement, and payment as a public account: ‘United States of America, to Aaron Goodrich. Dr. To salary as-*60judge of the territory of Minnesota, from 1st December, 1851, to 19th March. 1853. at $1800 per year, $2343.00.' He was appointed ■chief justice of the supreme court of the territory of Minnesota, by and with the advice and consent of the senate of the United ■States, and commissioned by the president .such chief justice on the 19th March, 1849, for the period of four years. Soon thereafter he took the oath required, and entered upon the duties of the office. He was removed by the president of the United States, .and ,1eróme Fuller. Esq., was appointed chief justice to fill the vacancy. He, Jerome Fuller, was commissioned on 21st day of October, 1851, was qualified as required by law, ahd soon thereafter he entered upon the duties assigned by law. Judge Goodrich was paid his salary as chief justice of .said court to the 20th of October, 1851, inclusive. The attorney general of the United .States, on the 20th August, 1853. in the ease of Grafton Baker, judge of the territory of New Mexico, having said: ‘The general rule ■of law is well settled, that in the case of appointments and removals by the president, when the removal is not by direct discharge, or on express vacating of the office, by way •of independent fact, but merely by the oper.ation of a new commission or appointment, then the virtue of the old commission ceases, only when notice of the new commission is given to the out-going officer, either by the president os by the. new officer exhibiting his commission to the old one,' or by other sufficient notice,’—an inquiry was made to Ascertain when Aaron Goodrich was legally notified of his removal and of the appointment of Jerome Fuller as his successor; and it was ascertained by his own statement, under oath, that he was so notified on the ■30th of November, 1851. The accounting ■officers thereupon stated another account on the 23d of November, 1853. and the said •Goodrich was paid his salary as chief justice from the 21st of October to the 30th of November, 1851. inclusive. The salary of said Jerome Fuller, as such chief justice, from t.lxe 21st of October. 1851. the date of his commission was paid. The said Aaron Goodrich, having presented his account to the first auditor for his salary, from the 1st ■day of December. 1851. inclusive, to the 19th day of March, 1853. as mentioned above, the said auditor, by report, dated the fith of December, inst.: ‘That Aaron Goodrich is not entitled to the salary now claimed by him.’ and accordingly he disallowed and rejected said claim. Mr. Goodrich appealed from that decision to this office, under provision in the 5th section of an act approved Sept. 2nd. 1789. entitled *An act to establish the treasury department’ LI Stilt. «0. 07], The facts mentioned have been duly considered. The law organizing the territory of Minnesota among other things provides: ‘That the judicial power shall be invested in a supreme court, tfcc.: that the supreme court shall consist of a chief justice and two associate justices. &c.’ That the chief justice and associate justices shall be nominated, and by and with the advice and consent of the senate, appointed by the president of the United States. 9 Stat. 406, 407, §§ 9, 11. When the president and senate of the United States exercise a power, which in their opinion has been conferred on them by the constitution or by the law of the United States, the accounting officers have not the authority or right to say officially that the exercise of such power is unconstitutional and illegal, and should be by said accounting officers disregarded and held for naught There can be only one chief justice in the supreme court in the said territory, and the president of the United States having thought proper to remove Chief Justice Goodrich, and having nominated, and by and with the consent and advice of the senate appointed. Jerome Fuller chief justice, in the room and stead of the said J. C. Goodrich, I am bound as an accounting officer to consider said removal and appointment as legal In consideration of the facts and the law, my decision is that the United States are not indebted to Aaron Goodrich as chief justice of the supreme court of the territory of Minnesota, and the decision of the first auditor in the premises is confirmed and established. Elisha WTiittlney.’’
[The case was taken to the supreme court oil a writ of error, where the judgment of this court was affirmed, with costs: Mr. Justice McLean, dissenting. 17 How. (58 U. S.) 284.]
Whereupon the said petitioner, by A. H. Lawrence, Esq., his attorney, moved the court for a rule upon the secretary of the treasury, to show cause, if any he can, why a writ of mandamus should not issue, according to the prayer of his petitioner, which motion having been argued, and the court having fully advised, on the 12th day of December, 1853, ordered that the said motion be overruled, and that the prayer of the said petitioner be rejected.